Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jacob et al. (US 20180177481 A1; Filed May 10, 2017).
Regarding claim 1,  Jacob discloses a detector, comprising: 
a plurality of strip pixels (Figure 1A, 1B and 2 Element 102; Paragraph 38 and 40), wherein each of the strip pixels is configured to count numbers of radiation photons incident thereon whose energy falls in a plurality of bins, within a period of time (Paragraph 40 - As discussed in greater detail below, each segment 106 of each pixel 102 may be readout by a given readout channel into a plurality of energy ranges (i.e., energy bins); 
wherein the detector is configured to add the numbers of radiation photons for the bins of the same energy range counted by all the strip pixels (Paragraph 48 - By way of example, an adder may be used to sum up the individual 
calibrated response signals to generate a corrected spectrum for a pixel 102 
having a plurality of segments 106.).
Regarding claim 2, Jacob discloses the detector of claim 1.  Jacob further discloses wherein the strip pixels are arranged in an array (Seen in Figure 1A and 2)
Regarding claim 3, Jacob discloses the detector of claim 1.  Jacob further discloses wherein the strip pixels are configured to receive radiation photons from a sidewall of an absorption layer of the detector. (Figure 6; Paragraph 49)
Regarding claim 4, Jacob discloses the detector of claim 1.  Jacob further discloses wherein each of the strip pixels comprises an analog-to-digital converter (ADC) configured to digitize an analog signal representing the energy of an incident radiation photon into a digital signal (Paragraph 44, 47, claim 9 – signal digitized).
Regarding claim 5, Jacob discloses the detector of claim 1.  Jacob further discloses wherein the strip pixels are configured to operate in parallel (Seen in Figure 1A).
Regarding claim 6, Jacob discloses a system comprising the detector of claim 1.  Jacob further discloses a radiation source, wherein the system is configured to perform radiation radiography on human chest or abdomen (Paragraph 25).
Regarding claim 7, Jacob discloses a system comprising the detector of claim 1.  Jacob further discloses a radiation source, wherein the system is configured to perform radiation radiography on human teeth (Paragraph 25).
Regarding claim 8, Jacob discloses a cargo scanning or non-intrusive inspection (NII) system, comprising the detector of claim 1.  Jacob further discloses a radiation source, wherein the cargo scanning or non-intrusive inspection (NII) system is configured to identify elements by energy dispersive analysis using radiation transmitted through an object inspected (Paragraph 25).
Regarding claim 9, Jacob discloses a cargo scanning or non-intrusive inspection (NII) system, comprising the detector of claim 1.  Jacob further discloses and a high-energy X-ray source, or gamma ray source, wherein the cargo scanning or non-intrusive inspection (NII) system is configured to identify elements by energy dispersive analysis using backscattered radiation (Paragraph 25).
Regarding claim 10, Jacob discloses a full-body scanner system comprising the detector of claim 1.  Jacob further discloses a radiation source, wherein the full-body scanner is configured to identify elements (Paragraph 25).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884